[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield, Docket No. 34597JD
David Abbamonte, Esq., Defense Counsel, for Petitioner
Jonathan Benedict, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
After trial by jury, petitioner was convicted of the crimes of possession of narcotics in violation of General Statutes21a-279 (a); possession of a machine gun in violation of5-202 (c) and possession of a sawed-off shotgun in violation of53a-211 (a). On the first count, a sentence of seven years was imposed. On the second count, a sentence of ten years was imposed and on the third count, a sentence of five years was imposed. All sentences were to run consecutively for a total effective sentence of twenty-two years.
The facts underlying petitioner's conviction indicate that on July 15, 1989, he was operating a motor vehicle which was stopped in a motel parking lot by the Stratford police for operating at a high rate of speed. The car was improperly registered and when it was stopped by the police, the occupants of the vehicle attempted to flee. Petitioner was apprehended, and after a search of his person, a quantity of crack cocaine and heroin was discovered on him. A machine gun and a loaded shotgun were found on the back seat of the vehicle.
At the hearing before the division, counsel for the petitioner pointed out that the consecutive maximum sentences were imposed. It was argued that these sentences were excessive and not in keeping with sentences imposed for similar crimes in the Bridgeport area.
The state's attorney pointed out petitioner's past criminal record.
The division notes that maximum consecutive sentences were imposed resulting in a long period of confinement.
At the time of sentencing, petitioner was a young man twenty-nine years of age, from a disadvantaged home, with limited accomplishments in life. He has an extensive criminal record which includes numerous assault convictions including CT Page 5396 assault on a peace officer and sexual assault in the first degree. He has three convictions for robbery in the first degree, a fire arms conviction, several violations of probation and numerous other offenses including narcotics violations.
Maximum sentences were established by the legislature and are not lightly imposed. This petitioner, by his prior criminal conduct, has earned the sentence imposed. It is extremely doubtful if any sentence would serve to rehabilitate this individual or deter him from future criminal activity. A sentencing judge has a duty to impose a fair sentence that is consistent with protection of the public.
In light of petitioners demonstrated character and his criminal record, it cannot be found that the sentence imposed is inappropriate or disproportionate. The sentence should not be modified.
Sentence affirmed
Purtill, J., Klaczak, J., and Barry, J., participated in this decision.